Citation Nr: 0422492	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  01-09 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a schedular disability rating in excess of 
40 percent for chronic lumbosacral strain.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from July 1972 to October 
1973.  This appeal originally came before the Board of 
Veterans' Appeals (Board) from a February 2001 rating 
decision of the Department of Veterans Affairs (VA), New 
Orleans, Louisiana, regional office (RO).  

In a February 2002 decision, the Board denied the veteran's 
claims for an evaluation in excess of 40 percent for chronic 
lumbosacral strain, and for a total rating based on 
individual unemployability.  The veteran appealed, and in 
January 2003, the United States Court of Appeals for Veterans 
Claims (the Court) vacated the Board's decision and remanded 
the case for readjudication in accordance with the Joint 
Motion for Remand.

In August 2003, the Board remanded the case for development 
called for in the Joint Motion.  Subsequently, a May 2004 
rating action continued the prior denials.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Joint Motion indicated that specified VA medical records 
of the veteran had not been associated with the claims 
folder.  Specifically, the January 2000 operation report 
pertaining to the veteran's lumbar rhizotomy was to be 
obtained.  The Joint Motion also indicated that a VA 
examination of the veteran that addressed the effect of his 
service connected back disorder on his employability should 
be obtained.

Pursuant to the Board's previous remand, the RO requested 
records from the VAMC in Jackson, Mississippi.  The records 
obtained included the Nurses' Pre-operative Checklist from 
the veteran's January 2000 surgery, however the report of the 
operation, which had been specifically identified in the 
Joint Motion, was not obtained.  

Additionally, the Board's remand requested that a VA 
examination be conducted and that the examiner should render 
an opinion as to whether the veteran's service-connected 
chronic lumbosacral strain, to the exclusion of age and the 
existence or degree of nonservice-connected disabilities 
(including herniated nucleus pulposus), prevents employment.  
The March 2004 examination report did not address this 
question.  The RO then returned the report to the examiner, 
and he provided an addendum report dated in April 2004.  That 
report included the following statement:

He sustained a lumbosacral strain while on 
active duty which became chronic in 
nature.  His chronic low back strain had 
progressed to degeneration with spur 
formation causing radiculopathy and 
subsequent surgery.  During the time of 
non-service injury to the time of his 
operation is considered to be having 
severe lumbosacral degeneration and 
inability to work at any time.  That was 
noted in the history when he was working 
at the Sanitation Department to 1987.  He 
picked up garbage cans and had increased 
back pain and subsequent decrease in his 
work activity.  Therefore, his service 
connected chronic lumbosacral strain 
allowed employment until 1987.

The Board is of the opinion that the claims folder should be 
returned to the examiner who conducted the March 2004 
examination for clarification of his April 2004 statement as 
to the veteran's employability, and for a supplemental 
opinion more responsive to the Board's initial request, i.e., 
whether the veteran's service-connected chronic lumbosacral 
strain, to the exclusion of age and the existence or degree 
of nonservice-connected disabilities (including herniated 
nucleus pulposus), prevents employment at this time.

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See e.g. Stegall v. West, 11 
Vet. App. 268 (1998) (The United States Court of Appeals for 
Veterans Claims vacated and remanded a Board's decision 
because it failed to ensure that the regional office achieved 
full compliance with specific instructions contained in a 
Board remand).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the Jackson, 
Mississippi, VA Medical Center and obtain the 
Operation Report pertaining to the veteran's 
lumbar rhizotomy in January 2000.  All records 
obtained should be associated with the claims 
folder.

2.  The RO should return the claims folder to 
the VA examiner who conducted the March 4, 
2004, spinal examination of the veteran.  The 
examiner should be requested to review both his 
March 2004 examination report and April 2004 
supplemental report, and prepare an addendum 
clarifying his statement cited above.  The 
examiner should be requested to render an 
opinion as to whether the veteran's service-
connected chronic lumbosacral strain, to the 
exclusion of age and the existence or degree of 
nonservice-connected disabilities (including 
herniated nucleus pulposus), prevents 
employment at this time.  Complete rationale 
for all conclusions will be of considerable 
assistance to the Board.

3.  Following the above, the RO should 
readjudicate the veteran's claim for 
entitlement to an evaluation in excess of 40 
percent for chronic lumbosacral strain, and 
for a total rating based on individual 
unemployability, including a determination of 
whether the claim should be referred to the 
Director of Compensation and Pension for 
extraschedular consideration.  A supplemental 
statement of the case should be provided to 
the veteran and his representative, and they 
should be given an adequate period of time in 
which to respond.  Then, if appropriate, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




